PER CURIAM:
Jonathan Keith Reid appeals the magistrate judge’s denials of his motions for default judgment in this action under 42 U.S.C. § 1983 (2000); the district court subsequently granted summary judgment to Defendants on the basis of qualified immunity, though Reid does not challenge that ruling. See 4th Cir. R. 34(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Reid v. Ford, No. CA-02-244-1-WLO (M.D.N.C. May 29, 2003; June 26, 2003; filed Aug. 7, entered Aug. 8, 2003; Dec. 4, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.